Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                            CASE NO.:

 WINDY LUCIUS,

        Plaintiff,

 v.

 GIARDINO ENTERPRISES, LLC,

        Defendant.
                                                /

                          COMPLAINT FOR INJUNCTIVE RELIEF

        Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby files this

 complaint and sues Defendant, GIARDINO ENTERPRISES, LLC, a Florida limited liability

 company, and alleges as follows:

                                         INTRODUCTION

        1.      Plaintiff Windy Lucius brings this action individually against GIARDINO

 ENTERPRISES, LLC, (“Defendant”), alleging violations of Title III of the Americans with

 Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).

        2.      Plaintiff is blind. She uses the internet to help her navigate a world of goods,

 products and services like the sighted. The internet, websites and mobile applications provide her

 a window into the world that she would not otherwise have. She brings this action against

 Defendant for offering and maintaining a mobile application (software that is intended to run on

 mobile devises such as phones or table computers) that is not fully accessible and independently

 usable by visually impaired consumers. The mobile application (“app”) at issue is available

 through the Apple “app store” for download and installation on Apple devices. Defendant
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 2 of 11



 developed the app and made it available to millions of phone and tablet users in the Apple app

 store.

          3.    Plaintiff is also an advocate of the rights of similarly situated disabled persons and

 is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

 whether places of public accommodation and/or their websites are in compliance with the ADA.

          4.    Defendant offers its app to the general public from which it sells food; provides a

 menu of items served in the restaurant; restaurant location(s) and amenities at the restaurant.

 Defendant’s app allows mobile device users to shop on a mobile platform through a connection to

 Wi-Fi or cellular data so that users can make purchases, locate stores, and explore product offerings

 on the go. As such, it has subjected itself to the ADA because Defendant’s app is offered as a tool

 to promote, advertise and sell its food from its brick and mortar locations, which are places of

 public accommodation. As a result, the app must interact with Defendant’s stores and the public,

 and in doing so must comply with the ADA, which means it must not discriminate against

 individuals with disabilities and may not deny full and equal enjoyment of the goods and services

 afforded to the general public.

          5.    Blind and visually impaired consumers must use the assistive technology on the

 iPhone to access app content. The app must be designed and programmed to work with the assistive

 technology available on the iPhone. Defendant’s app, however, contains digital barriers which

 limit the ability of blind and visually impaired consumers to access it, even with Apple’s assistive

 technology.

          6.    Defendant’s app does not properly interact with Apple’s assistive technology in a

 manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other

 means to accommodate the blind and visually impaired.



                                                  2
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 3 of 11



         7.      Plaintiff has also downloaded and attempted to patronize Defendant’s app in the

 past and intends to continue to make further attempts to patronize Defendant’s app. She would

 like to be able to learn about Defendant’s menu items online, explore nutritional information as

 well as be able to learn about and take advantage of, any specials or discounts offered by

 Defendant. Plaintiff would also like to be able to order food, smoothies or juices for delivery or

 pick up at Defendant’s brick and mortar locations. However, unless Defendant is required to

 eliminate the access barriers at issue and is required to change its policies so that access barriers

 do not reoccur on Defendant’s app, Plaintiff will continue to be denied full and equal access to the

 app as described and will be deterred from fully using Defendant’s app or making purchases at the

 physical locations.

         8.      Plaintiff continues to attempt to utilize the app and/or plans to continue to attempt

 to utilize the app in the near future. In the alternative, Plaintiff intends to monitor the app in the

 near future, as a tester, to ascertain whether it has been updated to interact properly with screen

 reader software.

         9.      Plaintiff is continuously aware of the violations at Defendant’s app and is aware

 that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

 she is willing to suffer additional discrimination.

         10.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

 result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

 with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

 segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

 privileges and/or accommodations available to the general public. By encountering the

 discriminatory conditions at Defendant’s app, and knowing that it would be a futile gesture to




                                                    3
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 4 of 11



 attempt to utilize the app unless she is willing to endure additional discrimination, Plaintiff is

 deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

 available to the general public and is deterred and discouraged from doing so. By maintaining an

 app with violations, Defendant deprives Plaintiff the equality of opportunity offered to the general

 public.

           11.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

 of the Defendant’s discrimination until the Defendant is compelled to comply with the

 requirements of the ADA.

           12.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

 from the Defendant’s non-compliance with the ADA with respect to this app as described above.

 Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

 in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

 benefits, advantages, goods and services therein, and/or to assure herself that this app is in

 compliance with the ADA so that she and others similarly situated will have full and equal

 enjoyment of the app without fear of discrimination.

           13.   The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

 this action. The ADA provides, in part:

                 [i]n the case of violations of . . . this title, injunctive relief shall include an
                 order to alter facilities to make such facilities readily accessible to and
                 usable by individuals with disabilities . . . Where appropriate, injunctive
                 relief shall also include requiring the . . . modification of a policy . . .

 42 U.S.C. § 12188(a)(2).

           14.   Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law

 as described and an injunction requiring Defendant to modify its app so that it is fully accessible

 to, and independently usable by, blind or visually impaired individuals. Plaintiff further requests



                                                     4
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 5 of 11



 that the Court retain jurisdiction of this matter for a period to be determined to ensure that

 Defendant comes into compliance with the requirements of the ADA and to ensure that

 Defendant has adopted and is following an institutional policy that will, in fact, cause

 Defendant’s app to remain in compliance with the law.

                                    JURISDICTION AND VENUE

        15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.


        16.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district where it has multiple physical locations.

        17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

this is the judicial district in which Defendant resides, and in which a substantial part of the acts

and omissions giving rise to the claims occurred.

                                              PARTIES

        18.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

 State of Florida, Miami-Dade County. Plaintiff is and, at all times relevant hereto, has been legally

 blind and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the

 regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        19.     Defendant GIARDINO ENTERPRISES, LLC owns, operates and maintains a

 restaurant called GIARDINO GOURMET SALADS, in Miami-Dade County, Florida either

 through franchisees, affiliates, partners or other entities. Defendant’s restaurant sells food and

 other goods to the public. Defendant also offers those items to the public through its app.

 Defendant’s store and accompanying app work collectively and are public accommodations

 pursuant to 42 U.S.C. § 12181(7)(E).



                                                    5
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 6 of 11



                                                FACTS

        20.     Defendant owns, operates and controls an app from which it sells food and other

 goods. The app allows customers to order ahead and take advantage of certain specials only

 available through the app. The Plaintiff must go to corresponding brick and mortar restaurants to

 pick up the food she can pre-order from the app. Defendant’s app also helps users locate stores,

 view pricing and specials, shop for food, and a variety of other functions.

        21.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

 U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

 disabilities have access to full and equal enjoyment of the goods and services offered on its app.

        22.     Blind and visually impaired individuals may access apps by using accessibility

 features in conjunction with screen reader software that converts text to audio. Screen reader

 software provides the primary method by which a visually impaired person may independently use

 the internet. Unless the app is designed to be accessed with screen reader software, visually

 impaired individuals are unable to fully access app and the information, products, and services

 available through the app.

        23.     The international app standards organization, W3C, has published WCAG 2.1 A

 (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A provides widely

 accepted guidelines for making apps accessible to individuals with disabilities and compatible with

 screen reader software. These guidelines have been endorsed by the United States Department of

 Justice and numerous U.S. District Courts.

        24.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

 “Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen

 reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.



                                                   6
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 7 of 11



        25.     Despite attempt(s), Defendant’s app did not integrate with Plaintiff’s software, nor

 was there any function within the app to permit access for visually impaired individuals through

 other means. Her dining attempts were rendered futile because the app was inaccessible.

 Therefore, Plaintiff was denied the full use and enjoyment of the goods and services available on

 Defendant’s app as a result of access barriers on the app.

        26.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to

 WCAG guideline 1.1.1 – Non-Text Content, text alternatives for non-text content should be

 provided. Here, the cart icon is not labeled. Ex., users hear "1 button" which did not inform them

 that they were on the cart icon. As to WCAG guideline 1.3.1 – Info and Relationships, information,

 structure, and relationships conveyed through presentation should be programmatically

 determined or be available in text. Here, indicators are not present to inform users which fields are

 mandatory. As to WCAG guideline 2.4.3 – Focus Order, the app should provide focus in a logical

 order that preserves meaning and operability. Here, the cart screen first announced the close button,

 then the items in the cart. Focus should then move to the checkout button. Instead a user must

 swipe another 233 times before focus moves to the checkout button. Users could see the focus

 moved offscreen and heard the menu again and other random elements before focus moved back

 to the cart and then to the checkout button. As to WCAG guideline 3.3.2 – Labels or Instructions,

 elements should be labeled and give instructions. Here, the side menu icon is announced when the

 user is on the main screen. The issue is that it loses this label once the side menu is revealed and it

 is the only option that allows a user to return to the app. For example, if a user opens the side menu

 to change a setting, then once this is updated, they cannot return to the app. A return mechanism

 is not present, and the side menu button in this view is not labeled, so they cannot get back. As to

 WCAG guideline 4.1.2 – Name, Role, Value, all custom elements should be built for accessibility.




                                                   7
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 8 of 11



 Here, the menu section, at the top of the ordering screen, does not work with VoiceOver. The app

 still announces all of the sections and content from the top of the app even when a VoiceOver user

 selects a specific section. For example, pressing beverages will reveal just the beverages part of

 the app for sighted users but focus remains at the top of the page so blind users must continue to

 swipe through all of the other content before getting to the beverages section.

         27.    By failing to adequately design and program its app to accurately and sufficiently

 integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual

 impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

 violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

         28.    As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

 app and suffered an injury in fact including loss of dignity, mental anguish and other tangible

 injuries.

         29.    The barriers on the app have caused a denial of Plaintiff’s full and equal access in

 the past, and now deter Plaintiff from attempting to use Defendant’s app.

         30.    If Defendant’s app were accessible, Plaintiff could independently navigate, review

 and purchase food and other products from Defendant’s stores online, as well as utilize the other

 functions on the app.

         31.    Plaintiff believes that although Defendant may have centralized policies regarding

 the maintenance and operation of its app, Defendant has never had a plan or policy that is

 reasonably calculated to make its app fully accessible to, and independently usable by, people with

 visual impairments.

         32.    Without injunctive relief, Plaintiff and other visually impaired individuals will

 continue to be unable to independently use Defendant’s app in violation of their rights under the



                                                  8
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 9 of 11



 ADA.

                                  SUBSTANTIVE VIOLATION

                         (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

        33.     The allegations contained in the previous paragraphs are incorporated by reference.

        34.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

 individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

 the goods, facilities, privileges, advantages or accommodations of any place of public

 accommodation by any person who owns, leases (or leases to), or operates a place of public

 accommodation.” 42 U.S.C. § 12182(a).

        35.     Defendant’s stores and accompanying app are public accommodations within the

 definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

        36.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

 deny individuals with disabilities the opportunity to participate in or benefit from the goods,

 services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

 12182(b)(1)(A)(i).

        37.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

 deny individuals with disabilities the opportunity to participate in or benefit from the goods,

 services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

 afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

        38.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

 includes, among other things:

                a failure to make reasonable modifications in policies, practices or
                procedures, when such modifications are necessary to afford such goods,
                services, facilities, privileges, advantages or accommodations to individuals
                with disabilities, unless the entity can demonstrate that making such



                                                   9
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 10 of 11



                 modifications would fundamentally alter the nature of such goods, services,
                 facilities, privileges, advantages or accommodations; and a failure to take
                 such steps as may be necessary to ensure that no individual with a disability
                 is excluded, denied services, segregated or otherwise treated differently
                 than other individuals because of the absence of auxiliary aids and services,
                 unless the entity can demonstrate that taking such steps would
                 fundamentally alter the nature of good, service, facility, privilege,
                 advantage or accommodation being offered or would result in an undue
                 burden.

  42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

         39.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

  aids and services where necessary to ensure effective communication with individuals with

  disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

  aids and services,” including “…accessible electronic and information technology; or other

  effective methods of making visually delivered materials available to individuals who are blind or

  have low vision.” 28 C.F.R. § 36.303(b).

         40.     The acts alleged herein constitute violations of Title III of the ADA, and the

  regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

  substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

  12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

  not been afforded the goods, services, privileges and advantages that are provided to other patrons

  who are not disabled, and/or has been provided goods, services, privileges and advantages that are

  inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

  failed to make any prompt and equitable changes to its app and policies in order to remedy its

  discriminatory conduct.

         41.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

  incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated



                                                  10
Case 1:20-cv-22906-UU Document 1 Entered on FLSD Docket 07/14/2020 Page 11 of 11



  requests relief as set forth below.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

         a.      A Declaratory Judgment that at the commencement of this action Defendant was in
                 violation of the specific requirements of Title III of the ADA described above, and
                 the relevant implementing regulations of the ADA, in that Defendant took no action
                 that was reasonably calculated to ensure that its app is fully accessible to, and
                 independently usable by, blind individuals;

         b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
                 (a) which directs Defendant to take all steps necessary to brings its app into full
                 compliance with the requirements set forth in the ADA, and its implementing
                 regulations, so that its app is fully accessible to, and independently usable by, blind
                 individuals, and which further directs that the Court shall retain jurisdiction for a
                 period to be determined to ensure that Defendant has adopted and is following an
                 institutional policy that will in fact cause Defendant to remain fully in compliance
                 with the law;

         c.      Payment of costs of suit;

         d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
                 § 36.505; and,

         e.      The provision of whatever other relief the Court deems just, equitable and
                 appropriate.

  Dated: July 14, 2020


                                                Respectfully submitted,

                                                /s/ J. Courtney Cunningham
                                                J. Courtney Cunningham, Esq.
                                                J. COURTNEY CUNNINGHAM, PLLC
                                                FBN: 628166
                                                8950 SW 74th Court, Suite 2201
                                                Miami, FL 33156
                                                T: 305-351-2014
                                                cc@cunninghampllc.com




                                                   11
